DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/8/2022.
Claims 10, 18-21, and 23 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Objections
Claims 12 and 24-25 are objected to because of the following informalities:  
As currently written, claim 12 is dependent on claim 10.  However, claim 10 has been cancelled.  Should claim 12 be dependent on claim 9?  In order to allow for examination, the examiner is interpreting that claim 12 is dependent on claim 9.
Claims 24 and 25 appear to be duplicates of one another and both depend from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites, “wherein the request includes a request to identify the least relevant page among pages of the memory space that are allocated to a plurality of applications concurrently running on the processor, and a request to identify the second application currently running on the processor to which the least relevant page is allocated.”
Applicant’s originally filed disclosure does not contain the language set forth in Claim 22. For example, Applicant’s disclosure states a memory controller is configured to detect pages of the ByAS that are allocated to other applications. Specification [0037, 0071]. The memory controller then identifies an “allocation of the least relevant page to a second application.” Specification [0037, 0071]. Applicant’s originally filed disclosure does not disclose a request for memory allocation including “a request to identify the second application currently running on the processor to which the least relevant page is allocated.” Instead of using a memory allocation request, as set forth in claim 22, Applicant’s invention relies on a memory controller to “identify the second application currently running on the processor to which the least relevant page is allocated.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 15, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 15, and 25 are rejected because they depend from a base claim that has been rejected and fail to cure the deficiencies of their base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-9, 11-12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abulila et al. (“FlatFlash: Exploiting the Byte-Accessibility of SSDs within a Unified Memory-Storage Hierarchy”) and Xu (US 2022/0221998).
With respect to claim 1, Abulila teaches of a method comprising: receiving, by a host, a request for memory allocation for a byte addressable storage (ByAS), the receiving being from a first application among a plurality of applications (page 2, paragraph 3-4, page 3, paragraph 2; where the unified memory is byte-accessible.  Applications running on the CPU issue requests to the byte addressable memory);
deallocating, by the host, a least relevant page of a memory space of the ByAs that is allocated to at least one application, the deallocating based on the request (fig. 4, page 2, paragraph 4; page 5, paragraph 6-7; where the least recently used pages (claimed least relevant page) are evicted out of the host DRAM as the host DRAM capacity is limited.  When a promotion from the SSD cache to DRAM occurs if DRAM space is limited an eviction from the DRAM occurs);
moving, by the host, a content to a block addressable storage (BlAS) at a first BlAS location, the content related to the least relevant page, the moving based on the deallocation (page 2, paragraph 3, and page 5, paragraph 6; where the least recently used pages are evicted from the DRAM and written back to the SSD (claimed block addressable storage) as the NAND flash of the SSD is accessible in page (block) granularity not byte granularity);
reallocating, by the host, the least relevant page of the memory space to the first application (page 2, paragraph 4; page 4, paragraph 5; page 5, paragraph 2-4, and 7; where the evicted space can be used by the application request that results in the promotion of a page); and
updating, by the host, a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation (page 5, paragraphs 4 and 6-7; where when the promotion of a page is complete the corresponding PTE and TLB entries are updated.  The updating of the PTE and TLB entries also occur when an eviction from the DRAM occurs).
Abulila fails to explicitly teach of (1) detecting applications currently running on the processor from among the plurality of applications, (2) deallocating, by the host, a least relevant page of a memory space of the ByAs that is allocated to at least one second application among the detected applications, the deallocating based on the request.
However, Xu teaches of receiving, by a host, a request for memory allocation for storage, the receiving being from a first application among a plurality of applications (fig. 1, 3; paragraph 26, 54; where a memory allocation request is received from an application);
detecting applications currently running on the processor from among the plurality of applications (fig. 3; paragraph 58; where the IDs of all the applications that are currently running in the background are acquired); 
reallocating, by the host, the least relevant page of the memory space to the first application (fig. 3; paragraph 94; where the memory that has been released from the applications running in the background is allocated to the requesting application);
The combination of Abulila and Xu teaches of deallocating, by the host, a least relevant page of a memory space of the ByAs that is allocated to at least one second application among the detected applications, the deallocating based on the request (Abulila, fig. 4, page 2, paragraph 4; page 5, paragraph 6-7; Xu, fig. 3; paragraph 58, 61-62, 64; where in the combination background running applications (claimed at least one second application) have their least recently used/inactive file page (claimed least relevant page) evicted).
Abulila and Xu are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Abulila and Xu before the time of the effective filing of the claimed invention to evict the memory of background running applications when another application needs the DRAM space in Abulila as taught in Xu.  Their motivation would have been to more efficiently use the DRAM memory (Xu, paragraph 3-5).
With respect to claim 8, the combination of Abulila and Xu teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Abulila also teaches of a host comprising: a memory controller; and a processor coupled with the memory controller, configured to execute machine-readable instructions that, when executed by the processor, cause the processor to perform the method of claim 1 (fig. 1-2; pages 3-8, sections 3 and 4; where as the memory controller implements the processes disclosed by Abulila, there must be a memory storing the instructions that are executed in the controller to cause the processes to be carried out);
byte addressable storage (ByAS) in an electronic flash storage device that is separate from the host (fig. 1-2; page 2, paragraph 3-4; where the DRAM is byte accessible.  The DRAM and the unified memory is separate from the CPU (claimed host));
move a content over a bus, the content stored in the least relevant page that was allocated to the at least one second application, the moving to a block addressable storage (BlAS) of the electronic flash storage device in a first BIAS location, the moving based on the request, the ByAS storage and the BIAS storage sharing the bus with the host (fig. 1-2; page 2, paragraph 3, and page 5, paragraph 6; where the connections between the DRAM (claimed ByAS storage), CPU (claimed host), and SSD (claimed BlAS storage) make up the claimed bus.  These connections are used in the eviction of the pages from the DRAM and their write back to the SSD).
Abulila fails to explicitly teach of the plurality of second applications are running concurrently on the processor with the first application.
However Xu teaches of the plurality of second applications are running concurrently on the processor with the first application (fig. 3; paragraph 54, 58; as the request for memory comes from a running application and the background running applications (claimed plurality of second application) are running in the background, they are running concurrently on the processor).
The reasons for obviousness are the same as recited above with respect to claim 1.
With respect to claims 2 and 9, the combination of Abulila and Xu teaches of wherein the moving the content comprises: detecting that pages of the ByAS are allocated to the at least one second application that are running on a plurality of cores of the processor concurrently with the first application (Abulila, page 7, paragraph 5, page 8, paragraph 5; Xu, fig. 3; paragraph 58, 167; both Abulila and Xu indicate that their processors contain multiple cores, thus the requesting application and the background applications are executing concurrently on a plurality of cores);
identifying the least relevant page in the ByAS; identifying allocation of the least relevant page to the at least one second application based on the identified least relevant page in the ByAS (Abulila, page 5, paragraph 6; Xu, paragraph 58, 61, 64; where in Abulila the least recently used pages are evicted and in Xu the inactive file pages are identified and they correspond to application IDs of applications running in the background, and the IDs are used to release the memory from the applications running in the background); and 
moving the content related to the least relevant page to the BlAS in the first BlAS location (Abulila, page 2, paragraph 3, and page 5, paragraph 6; where the least recently used pages are evicted from the DRAM and written back to the SSD (claimed block addressable storage)).
The reasons for obviousness are the same as recited above with respect to claim 1.
With respect to claim 3, the combination of Abulila and Xu teaches of wherein the least relevant page in the ByAS is identified by analyzing at least one of (i) a frequency of accessing the least relevant page, (ii) a probability of accessing the least relevant page, (iii) an input from a scheduler operating system (OS), (iv) a suitability of selecting the least relevant page based on input from an electronic flash storage device, or (v) a suitability of selecting the least relevant page based on an analysis of memory device characteristics (Xu paragraph 64, 70-71; where a list of the inactive file pages (least frequency of access) is used).
The reasons for obviousness are the same as recited above with respect to claim 1.
With respect to claims 4, and 11, the combination of Abulila and Xu teaches of wherein the updating the cache metadata and the page lookup table of the first application comprises: updating the deallocation of the least relevant page in the cache metadata (Abulila page 5, paragraphs 4 and 6-7; where updating of the PTE and TLB entries occur for an eviction from the DRAM occurring);
updating the first BlAS location in a page lookup table of the at least one second application that is running concurrently with the first application (Abulila page 5, paragraphs 4 and 6-7; where the updating of the PTE and TLB entries for the flash address in the SSD occur when an eviction from the DRAM to the SSD occurs.  In the combination these are used by the running applications to access the location);
allocating the least relevant page to the first application (Xu, fig. 3; paragraph 94; where the memory that has been released from the applications running in the background is allocated to the requesting application); and 
updating the cache metadata and the page lookup table of the first application based on the updated deallocation of the least relevant page in the cache metadata (Abulila page 5, paragraphs 4 and 6-7; where when the promotion of a page is complete the corresponding PTE and TLB entries are updated.  In the combination with Xu, this would update the PTE and TLB entries of the newly allocated data to the requesting application from the background application is was released from).
The reasons for obviousness are the same as recited above with respect to claim 1.
With respect to claims 5, and 12, the combination of Abulila and Xu teaches of wherein the identifying the least relevant page in the ByAS comprises: continuously analyzing a host parameter; and identifying the least relevant page in the ByAS based on the continuous analysis of the host parameter (Abulila, page 5, paragraph 6; since the least recently used pages of the DRAM are those that are evicted, this suggests that the least recently used parameter is continuously analyzed so that it is known what recently used values for each page are so that the least recently used can be determined).
The reasons for obviousness are the same as recited above with respect to claim 1.
With respect to claim 15, Abulila teaches of A host comprising: a memory configured to store non-transitive data; and a processor configured to execute machine-readable instructions that, when executed by the processor, cause the processor to perform the method according to claim 1 (fig. 1-2; pages 3-8, sections 3 and 4; where as the memory controller implements the processes disclosed by Abulila, there must be a memory storing the instructions that are executed in the controller to cause the processes to be carried out).
With respect to claim 22, the combination of Abulila and Xu teaches of wherein the request includes a request to identify the least relevant page among pages of the memory space that are allocated to a plurality of applications concurrently running on the processor, and a request to identify the second application currently running on the processor to which the least relevant page is allocated (Abulila, page 2, paragraph 4; page 5, paragraph 6 ; Xu, fig. 3; paragraph 54-38, 61, 64, 70-71, 93-94; whereas in the combination the memory allocation request that is received causes the LRU page of the background applications to be identified and evicted, this suggests that requests for such are in or occur as a result of the memory allocation request).
The reasons for obviousness are the same as recited above with respect to claim 1.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abulila, and Xu further in view of Evans (“What are storage class memory (SCM) and persistent memory (PM)?”). 
With respect to claim 24, the combination of Abulila and Xu fails to explicitly teach of wherein the moving includes moving over a bus, and the bus is a dual inline memory module (DIMM) bus, and the ByAS and BIAS memory share bandwidth of the DIMM bus.
However, Evans teaches of wherein the moving includes moving over a bus, and the bus is a dual inline memory module (DIMM) bus, and the ByAS and BIAS memory share bandwidth of the DIMM bus (page 1-2; where combining DRAM and NAND memory to accelerate I/O on the memory bus in a DIMM Slot and HybriDIMM from NetLIst Inc that is a technology having using DIMM architecture with DRAM and NAND memory acting as either a memory device, a block storage device, or a persistent memory).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Abulila and Xu and Evans, before the effective filing date of the claimed invention, to include Evans’s HybriDIMM into combination of Abulila and Xu. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses the problems of hybrid memory systems uses both block and byte addressable memories.  The motivation to combine is to increase throughput and improve latency. Evans [Pg. 1].  
With respect to claim 25, the combination of Abulila and Xu and Evans teaches of the limitations cited and described above with respect to claim 24 for the same reasoning as recited with respect to claim 24.

Response to Arguments
Applicant’s arguments filed 8/8/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138